Permit me, at the very outset to convey to the President the pleasure of the Ethiopian delegation at his election to the presidency of the General Assembly at its forty-first session. We believe that his skill, experience, dedication and wisdom will ensure the successful conclusion of this session.
May I also take this opportunity to extend my hear felt appreciation to the outgoing President, Mr. Jaime de Pinies, for the able leadership he provided to the General Assembly at its fortieth session.
I should like to express our happiness at seeing the Secretary-General, His Excellency Javier Ptfrez de Cuellar, back at the helm of this Organization, which he has so ably led for the past five years. His invaluable service to the Organization and his determined efforts in the interest of international peace and security as well as his vision and realism, as demonstrated particularly in his recent report on the work of the Organization, have earned him the respect and admiration of the international community.
The current session of the General Assembly is taking place in rather unusual circumstances and in a less comforting international climate. We say it is unusual because in the last four decades there have been very few sessions of the General Assembly at which the United Nations has taken such an inward look with a view to overcoming the political challenges and the resulting financial crises facing it. He say it is less comforting because the world is still beset by a host of political, economic and social problems that have defied solution for a long time now.
If this session of the General Assembly is to be one of introspection, then let us all be clear about the causes of the problems afflicting our Organization. The United Nations has been accused of being administratively inefficient and financially wasteful. While acknowledging the fact that there is still more that could be done in order to streamline the administration and economize on its finances, we have to be clear as to what kind of crisis the Organization is facing.
The Ethiopian delegation is convinced that the crisis is not financial; we believe it is essentially political, as was stated by our Secretary-General in his latest report on the work of the United Nations. Indeed, it is a political crisis caused by lingering sentiments and outmoded perceptions inimical to the democratization of international relations, to the recognition of, and respect for, the sovereign equality of nations and to a constructive accommodation of inevitable changes in international relations. These obviously arise from apprehensions in some circles that the multilateral approach to problems and acceptance of changing situations will rob them of their positions of power and unfair privileges. These circles promote and rationalize their perceptions under the convenient guise of protecting the United Nations from "the irresponsible diktat of a mechanical majority".
Such an attitude, I submit, represents a threat to the sovereignty and the national interests of the developing countries, furthermore, it represents an erosion of faith in the cardinal principles enunciated in the Charter and a negation of the inexorable historical tide of change which, in the last forty years has altered not only the system of international relations, but also the united Nations itself.
Let us therefore resolve here and now to repel this dangerous onslaught against the United Nations in particular and against multilateralism in general. As a first step, we call upon all States to fulfill the obligations they have assumed under the Charter as regards the full and prompt payment of the assessed contributions to the budget of the Organization.
Today, not only are we endeavoring to protect the integrity and enhance the effectiveness of the united Nations, but we are indeed, through the instrumentality of this Organization, engaged in a determined search for solutions to the numerous problems of today's world. One such problem that calls for urgent and effective action is the situation in southern Africa.
The United Nations plan for Namibia's independence, to which the South African regime had initially given its agreement and the sponsors of which are the major Western Powers, remains unimplemented - eight long years after its adoption. Much as the Pretoria regime had never seriously entertained the idea of leaving Namibia, it would be foolhardy to expect that regime to evict itself from Namibia when the most powerful nations in the West give it the assurance, loud and clear, that its refusal to implement the provisions of Security Council resolution 435 (1978) entails no retaliatory enforcement measures.
Ethiopia, even at this stage, believes that the United Nations plan is the only internationally acceptable plan for the peaceful transition of Namibia to genuine independence. It equally believes that unless and until global, comprehensive and mandatory sanctions are imposed against South Africa, that country's regime will have very few, If any, compelling reasons to heed the will of the international community. Those that oppose this peaceful course of action must eventually bear the responsibility for the death, destruction and suffering the inevitable intensification of the armed struggle in Namibia would involve.
What I have said about their responsibility also holds true with regard to the situation within South Africa itself. As was clearly stated by the World Conference on Sanctions against Racist South Africa, held last June in Paris, global, comprehensive and mandatory sanctions offer the only peaceful path for the elimination of the evil system of apartheid. In this regard, we are encouraged by events unfolding all over the world and in particular the Western world. While taking note of the measures taken by some Western Governments further to isolate the Pretoria regime, we cannot but state our conviction that more forceful and meaningful measures must be taken. The conclusions of the Commonwealth Eminent Persons Group and the complete failure of the ill-fated mission of the British Foreign Secretary to South Africa have deprived those opposed to sanctions of all pretexts for their self-serving position and delaying tactics.
At the same time as it imposes sanctions, the international community is also duty-bound to assist and protect the front-line States, which have contributed more than their share, perhaps, to the liberation struggle in southern Africa.
For our part, we say that apartheid must be dismantled, not reformed, and on its ruins must be established a free and multiracial South Africa, for whose birth its heroic sons and daughters sacrifice themselves daily with the utmost courage
and determination. For their cause, for their struggle and for the noble objectives of freedom and equality, the support and commitment of the people and Government of socialist Ethiopia will continue to grow stronger until freedom for all South Africans and independence for all Namibians, as well as peace and security for the front-line States, become a reality.
Turning to the situation in the Middle East, we witness another problem: a continuing appalling human tragedy and the endless suffering of the Palestinian people. In our view, the complex nature of the problem demands a comprehensive approach within the framework of an international peace conference, with the participation of all the parties concerned, including the Palestine Liberation Organization (PLO).
Further, we believe that the attainment of a just and lasting peace in the region depends on the restoration of the fundamental rights of the Palestinian people, including the right to establish a Palestinian State, the return of Israel to its pre-1967 borders and respect for the right of all the States of the region to live in peace within recognized boundaries.
Another matter of serious concern is the grave situation currently obtaining in Central America. At the heart of the problem lies the policy of intervention, which is manifested by support for counter-revolutionary elements against the Sandinista revolution and the national sovereignty of the people of Nicaragua. While deploring the refusal of the United States to abide by the decision of the International Court of Justice, we reaffirm our support for and solidarity with the heroic people of Nicaragua.
We also offer our solidarity to the people of Cyprus and Lebanon, whose sovereignty and territorial integrity are under constant threat. As regards the problem of Cyprus in particular, socialist Ethiopia believes that the convening of
an international conference could provide a viable forum in the search for a lasting solution based on respect for the unity, territorial integrity, independence and non-aligned status of Cyprus, as stipulated in the relevant United Nations resolutions.
Ethiopia also believes that the international community should support the efforts to bring about the peaceful reunification of the Korean people, for the purpose of which the Democratic People's Republic of Korea has advanced constructive and useful proposals.
In addition to these problem areas, I cannot but refer to the Iran-Iraq war and the situations regarding Western Sahara, Kampuchea and Afghanistan, inasmuch as the position of my Government on all these issues has already been expressed from this very rostrum, I shall refrain from stating it once again. Nevertheless, as a hinterland State of the Indian Ocean, my country's concern at the current situation in and around the Indian Ocean must be reiterated, and in this regard we should like to underline the imperative need to convene the International Conference on the Indian Ocean before 1988, as decided upon at the fortieth session of the General Assembly.
As regards the situation in the Horn of Africa, Ethiopia believes that only through scrupulous adherence to the fundamental principles of respect for the unity, sovereignty and territorial integrity of States, the inviolability of their boundaries and non-interference in their internal affairs can mutual trust and confidence be created and a lasting peace established in the region.
Despite externally inspired, externally organized, externally equipped and armed and externally directed acts of aggression and provocation against the historical unity, sovereignty and territorial integrity of Ethiopia, my Government has for a long time adhered to, and will in the future continue to respect, these
basic principles of inter-State relations. I should like to take this opportunity to call upon all those concerned to do likewise and join Ethiopia in a guest for genuine peace and development for the peoples of the subregion.
Every year at the General Assembly and in different international and regional forums we talk of peace. In public or in private, today peace has become.a household word and increasing concern is expressed about it. Indeed, the last session of the General Assembly designated 1986 International Year of Peace. All these, of course, are expressions of the best intent, manifesting an endless guest for peace.
Yet, in present circumstances and at this point in world history one can hardly speak of real peace, for the ever increasing arms race is threatening the very survival of humanity and its civilization. The last 40 years have witnessed the production and deployment of new nuclear-weapon systems with more deadly destructive power and capable of destroying the world many times over. Moreover, we now witness new attempts to extend the frontiers of the arms race into outer space. Ethiopia strongly believes that the security of nations is to be found not in nuclear armament but in general and complete disarmament.
We have, therefore, to focus attention on two priority areas, one of which is the prohibition of the use of nuclear weapons. The renunciation of the threat and use of nuclear weapons through a convention would contribute to removing anxiety, fear and suspicion from the tense world situation and to restoring mutual confidence, trust and understanding.
The other priority issue is the immediate conclusion of a comprehensive nuclear-test-ban treaty, which we are convinced will also go a long way to putting a brake on the spiraling arms race. My delegation pays a deserved tribute to the Government of the Soviet Union for the very positive commitments it has made and the measures it has taken in that regard. World peace and human progress demand that a halt be put to all underground nuclear tests and to the dangerous and costly Star Wars Program. In that connection, we commend the six-nation five-continent group for its constructive and timely proposals in the field of arms control and disarmament.
Nuclear security is but a mirage that recedes with each step taken in the futile search for it. Furthermore, the world can ill afford to sustain the arms race, at a staggering cost of $900 billion a year, while hundreds of millions of people live on the margins of human existence. This fact, of course, underlines the interrelationship between disarmament and development - an issue whose importance cannot be over-emphasized and for whose discussion the proposed international conference must be held without any further delay.
Unless and until the process of genuine disarmament commences, which should bei soon, and vital resources are released for the purposes of development, the deplorable economic and social conditions of much of humanity will of themselves pose a grave threat to world peace, no less than that posed by nuclear weapons. It is to be regretted, however, that that grim prospect is not given the urgent attention it deserves by some circles in the developed world. While it is true
that, in the final analysis, development depends on the efforts of each individual country, it is equally true that it requires a favorable climate of adequate financial and technical assistance, as well as an effective system of international co-operation. That fact can easily be seen with reference to the critical economic situation in Africa.
Africa inherited from its colonial past an economy marked by structural imbalances. Over the years, the situation has been aggravated by the world economic environment, which is characterized by a decline in the flow of external resources and sharply declining prices of primary commodities, with a consequent reduction of export earnings. The accumulation of external debt, with onerous debt service payments, and recurrent drought and creeping desertification have all become severe impediments to Africa's developmental efforts*
The structural imbalances, pervasive low level of productivity and aggravating external factors have interacted for so long as to place Africa in such a weakened position that the dramatic effects of the recent drought are but a manifestation of the fragile nature of the underlying socio-economic structure. The drought merely accentuated Africa's more pervasive structural problems.
While we in Africa appreciate the very positive response of the international community during the critical emergency years between 1982 and 1985, a lasting solution to the problem of Africa calls for the international community's commitment to assist the continent beyond the emergency phase* We believe that it was this realization that led to the convening of the thirteenth special session of the General Assembly, which, one must admit, helped further to sensitize the world community to the grave situation prevailing in Africa. What remains to be done is to implement the measures called for in the United Nations Program of Action for African Economic Recovery and Development 1986-1990. In addition to the African economic situation, the debt crisis is another example of a problem that cries out for international co-operation and assistance. The rapidly escalating debt burden of Africa and the debt-servicing obligations, for instance, have imposed major debilitating effects on the African economies. In all respects, Africa's debt burden, which more than doubled between 1974 and 19B4 and accounts for almost half its gross domestic product, is heavier and more onerous than that of other debtor regions. Unless bold and imaginative measures are also taken in this regard, the economies of both the debtor and creditor countries will be gravely affected.
At the global level, too, the need for international co-operation for development can hardly be over-emphasized. Much as stagnation in the industrialized countries negatively affects development in the South, growth in the developing world will definitely have a positive impact on employment and the export trade in the North. So development assistance, in short, should be viewed as mutually beneficial to both the donor and the recipient countries. Unfortunately, the current international economic system, characterized as it is by inequity and injustice, cannot possibly afford us the opportunities for development. It is little wonder, therefore, that we should still persevere in our efforts to establish the new international economic order and, to that end, to call for renewed efforts to reactivate the process of global negotiations.
Developed countries must recognize that problems of development are the problems not of the poor alone, but of the rich as well. As failure to realize that fact would be disastrous to all, co-operation between North and South must be revitalized and the major imbalances in the world economy, including the related issues of money, finance, trade and development, must be immediately attended to. Finally, let me stress once again that the current international situation leaves much to be desired. Not only is peace threatened, but avenues for development are increasingly blocked. The very future of the United Nations itseLf is by no means certain. To save the United Nations - indeed, the world - from impending danger, we have to come up with new initiatives to solve old problems and with novel approaches to cope with new challenges. While we must all be realistic in facing up to the present challenges of peace and development, our realism should not be based on expediency, opportunism or despair; ours must be a realism motivated by ideals. Ethiopia takes this opportunity to reaffirm once again its readiness to make the necessary contribution to the noble quest for peace, progress and justice, and, as a victim of the breakdown of international morality and legality in the 1930s, reiterates its unshakable faith, confidence and trust in our united Nations.
